The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of the embodiment of figure 14 in the reply filed on 08/31/2022 is acknowledged.  The traversal is on the ground(s) that “FIGS. 3, 7, and 10 of the specification are identified in the Restriction as being from different embodiments despite each of these figures being from the same embodiment.  FIGS. 3, 7, and 10 are each from the first embodiment, an election to only one of these drawing figures in the first embodiment should never have been requested”. 
Applicants further argue that “because the Restriction fails to mention the status of FIGS. 2, 4-5, and 8, which are also from the first embodiment, the Restriction Requirement of April 28, 2022 is incomplete”. 
Applicants continue to argue that “the Restriction contends that FIG. 12 is a separate embodiment. However, the specification identifies FIGS. 11-12 of the specification as part of the second embodiment. Because the Restriction fails to mention the status of FIG. 11, which is also from the second embodiment, the Restriction Requirement of April 28, 2022 is incomplete”.  
This is not found persuasive because the fact that applicants decide to combine different structures in various sections and call them “First Embodiment” and “Second Embodiment” does not mean that the structures described in the various sections of the application do not belong to separate and distinct inventions.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no support in the elected embodiment of figure 14 for the claimed limitation of “A light detecting device comprising: a pixel array, wherein, in a planar arrangement view, the pixel array comprises: a first well in a corner of a first photodiode, wiring is electrically connected directly to the first well, a first transfer gate electrode between a first floating diffusion and a portion of the first photodiode, the portion of the first photodiode is between the first well and the first transfer gate electrode, and an element isolation unit that surrounds the first photodiode and the first well”, as recited in claim 1, for the claimed limitation of “wherein, in the planar arrangement view, the pixel array further comprises: a second well in a corner of a second photodiode, the wiring is electrically connected directly to the second well, and a second transfer gate electrode between a second floating diffusion and a portion of the second photodiode, the portion of the second photodiode is between the second well and the second transfer gate electrode”, as recited in claim 4, for the claimed limitation of “wherein, in the planar arrangement view, the pixel array further comprises: a third well in a corner of a third photodiode, the wiring is electrically connected directly to the third well, and a third transfer gate electrode between a third floating diffusion and a portion of the third photodiode, the portion of the third photodiode is between the third well and the third transfer gate electrode”, as recited in claim 9, and for the claimed limitation of “wherein, in the planar arrangement view, the pixel array further comprises: a fourth well in a corner of a fourth photodiode, the wiring is electrically connected directly to the fourth well, and a fourth transfer gate electrode between a fourth floating diffusion and a portion of the fourth photodiode, the portion of the fourth photodiode is between the fourth well and the fourth transfer gate electrode”, as recited in claim 15.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itonaga et al. (2010/0177226).Regarding claim 1, Itonaga et al. teach in figure 2 and related text a light detecting device comprising: 
a pixel array (see figure 1), 
wherein, in a planar arrangement view, the pixel array comprises: 
a first well 52 (see figure 14) in a corner of a first photodiode PD1, 
wiring 265-268 is electrically connected to the first well, 
a first transfer gate electrode Tr11 between a first floating diffusion FD1 and a portion of the first photodiode PD1, the portion of the first photodiode PD1 is between the first well 52 and the first transfer gate electrode Tr11 (since well 52 is located adjacent to the photodiode PD1), and 
an element isolation unit (see figure 1 and paragraph [0082], e.g.) that surrounds the first photodiode and the first well (since the element isolation unit surrounds the entire device, as is well known in the art).

Itonaga et al. do not explicitly state that wiring is electrically connected directly to the first well.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to directly electrically connect the wiring to the first well in Itonaga et al.’s device in order to simplify the processing steps of making the device by providing direct connection to the photodiode.

Regarding claim 4, the modified device of Itonaga et al. comprises, in the planar arrangement view, a second well in a corner of a second photodiode PD6, the wiring is electrically connected directly to the second well, and a second transfer gate electrode Tr16 between a second floating diffusion FD2 and a portion of the second photodiode, the portion of the second photodiode is between the second well and the second transfer gate electrode.

Regarding claim 2, in the combined device, the wiring is configured to be electrically connected to a predetermined voltage.

Regarding claims 3 and 5, in the combined device, the corner of the first photodiode is a section of the first photodiode that is diagonal to the first transfer gate electrode, and the corner of the second photodiode is a section of the second photodiode that is diagonal to the second transfer gate electrode.

Regarding claims 6-7, in the combined device, a portion of the element isolation unit is between the first photodiode and the second photodiode, and the element isolation unit surrounds the second photodiode and the second well (since the element isolation unit surrounds the entire device, as is well known in the art).

Regarding claim 8, Itonaga et al. teach in figure 2 and related text a floating diffusion region comprises the first floating diffusion and the second floating diffusion.

Claims 9-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itonaga et al. (2010/0177226) in view of Suzuki et al. (2017/0162615).Regarding claims 9, 15 and 10-14, 16-21, Itonaga et al. teach in figure 2 and related text substantially the entire claimed structures, as applied to the claims above, except explicitly stating that in the planar arrangement view, the pixel array further comprises: a third well in a corner of a third photodiode, the wiring is electrically connected directly to the third well, and a third transfer gate electrode between a third floating diffusion and a portion of the third photodiode, the portion of the third photodiode is between the third well and the third transfer gate electrode, and
in the planar arrangement view, the pixel array further comprises: a fourth well in a corner of a fourth photodiode, the wiring is electrically connected directly to the fourth well, and a fourth transfer gate electrode between a fourth floating diffusion and a portion of the fourth photodiode, the portion of the fourth photodiode is between the fourth well and the fourth transfer gate electrode.

Suzuki et al. teach in figure 2 and related text four floating diffusions FD1-FD4 wherein each of which is respectively connected to respective ones of the four photodiodes DP1-DP4.
Itonaga et al. teach in figure 48 and related text plurality of cells 21, wherein each of which comprises two floating diffusions.
Itonaga et al. and Suzuki et al. are analogous art because they are directed to semiconductor devices comprising floating diffusions and one of ordinary skill in the art would have had a reasonable expectation of success to modify Itonaga et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to connect four floating diffusions wherein each of which is respectively connected to respective ones of the four photodiodes, as taught by Suzuki et al., in Itonaga et al.’s device in order to provide more accurate control over the characteristics of the device and in order to use the device in practical application which requires pluralities of photodiodes.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






O.N.								/ORI NADAV/
9/13/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800